Name: Commission Regulation (EC) No 472/2008 of 29 May 2008 implementing Council Regulation (EC) No 1165/98 concerning short-term statistics as regards the first base year to be applied for time series in NACE Revision 2 and, for time series prior to 2009 to be transmitted according to NACE Revision 2, the level of detail, the form, the first reference period, and the reference period (Text with EEA relevance)
 Type: Regulation
 Subject Matter: economic analysis
 Date Published: nan

 30.5.2008 EN Official Journal of the European Union L 140/5 COMMISSION REGULATION (EC) No 472/2008 of 29 May 2008 implementing Council Regulation (EC) No 1165/98 concerning short-term statistics as regards the first base year to be applied for time series in NACE Revision 2 and, for time series prior to 2009 to be transmitted according to NACE Revision 2, the level of detail, the form, the first reference period, and the reference period (Text with EEA relevance) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1165/98 of 19 May 1998 concerning short-term statistics (1) and in particular Article 17(k) and (l) thereof, Whereas: (1) Regulation (EC) No 1165/98 establishes a common framework for the production of short-term Community statistics on the business cycle. The scope of these statistics is defined by reference to Council Regulation (EEC) No 3037/90 of 9 October 1990 on the statistical classification of economic activities in the European Community (NACE Rev. 1) (2). (2) Pursuant to Regulation (EC) No 1893/2006 of the European Parliament and of the Council of 20 December 2006 establishing the statistical classification of economic activities NACE Revision 2 and amending Regulation (EEC) No 3037/90 as well as certain EC Regulations on specific statistical domains, short-term statistics governed by Regulation (EC) No 1165/98 shall be produced in accordance with NACE Rev. 2 from 1 January 2009 onwards. (3) According to Article 17(k) and (l) of Regulation (EC) No 1165/98, it is necessary to determine the first base year to be applied for time series in NACE Rev. 2 and, for time series prior to 2009 to be transmitted according to NACE Rev. 2, the level of detail, the form, the first reference period, and the reference period. (4) The measures provided for in this Regulation are in accordance with the opinion of the Statistical Programme Committee, HAS ADOPTED THIS REGULATION: Article 1 The first base year to be applied for short-term statistics governed by Regulation (EC) No 1165/98 and produced in accordance with NACE Rev. 2, shall be 2005 (2006 for D-310). Article 2 1. The specific requirements concerning the level of detail, the form, the first reference period, and the reference period for time series prior to 2009 to be transmitted according to NACE Rev. 2, shall be as set out in the Annex. 2. The time series compiled according to the requirements referred to in paragraph 1 shall be transmitted to the Commission (Eurostat) as follows: (a) in the case of monthly variables, not later than the corresponding data referring to January 2009; (b) in the case of quarterly data, not later than the corresponding data referring to the first quarter of 2009. Article 3 This Regulation shall enter into force on the 20th day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 29 May 2008. For the Commission JoaquÃ ­n ALMUNIA Member of the Commission (1) OJ L 162, 5.6.1998, p. 1. Regulation as last amended by Regulation (EC) No 1893/2006 of the European Parliament and of the Council (OJ L 393, 30.12.2006, p. 1). (2) OJ L 293, 24.10.1990, p. 1. Regulation as last amended by Regulation (EC) No 1893/2006. ANNEX Specific requirements for time series prior to 2009 to be transmitted according to NACE Rev. 2 The level of detail according to which the individual variables are to be transmitted is the same as set out in sections (f) of Annexes A, B, C and D, respectively, of Regulation (EC) No 1165/98 (in the following referred to as STS Regulation). The form in which the individual variables are to be transmitted is the same as set out in sections (d) of Annexes A, B, C, and D respectively, of the STS Regulation. The following table indicates the first reference period for which the individual variables are to be transmitted according to NACE Rev. 2. All dates are provided in the format mm/yyyy for monthly and qq/yyyy for quarterly dates. Especially in Annex D (Other services) of the STS Regulation, the introduction of NACE Rev. 2 requires the availability of data more detailed than under the previous NACE or of data on individual activities not covered by STS prior to the introduction of NACE Rev. 2. In such cases, where in addition it is not possible to produce estimates of good quality, the Member States concerned may chose a first reference period later than 2000 subject to prior approval by the Commission (Eurostat). Variable Designation First reference period INDUSTRY A-110 Production 01/2000 A-120 Turnover 01/2000 A-121 Domestic turnover 01/2000 A-122 Non-domestic turnover 01/2000 01/2005 for the split euro area/non-euro area A-130 New orders received 01/2000 A-131 Domestic new orders 01/2000 A-132 Non-domestic new orders 01/2000 01/2005 for the split euro area/non-euro area A-210 Number of persons employed Q1/2000 A-220 Hours worked Q1/2000 A-230 Gross wages and salaries Q1/2000 A-310 Output prices 01/2000 A-311 Output prices of the domestic market 01/2000 A-312 Output prices of the non-domestic market 01/2000 01/2005 for the split euro area/non-euro area A-340 Import prices 01/2006 CONSTRUCTION B-110 Production 01/2005 for monthly data Q1/2000 for quarterly data B-115 Production of building construction 01/2005 for monthly data Q1/2000 for quarterly data B-116 Production of civil engineering 01/2005 for monthly data Q1/2000 for quarterly data B-210 Number of persons employed Q1/2000 B-220 Hours worked Q1/2000 B-230 Gross wages and salaries Q1/2000 B-320 Construction costs Q1/2000 B-321 Material costs Q1/2000 B-322 Labour costs Q1/2000 B-411 Building permits: number of dwellings Q1/2000 B-412 Building permits: square meters of useful floor area or alternative size measure Q1/2000 RETAIL TRADE AND REPAIR C-120 Turnover 01/2000 C-210 Number of persons employed Q1/2000 C-330 Deflator of sales 01/2000 C-123 Volume of sales 01/2000 OTHER SERVICES D-120 Turnover Q1/2000 D-210 Number of persons employed Q1/2000 D-310 Output prices Q1/2006 The reference period to be applied for the individual variables is the same as set out in sections (e) of Annexes A, B, C and D, respectively, of the STS Regulation.